Citation Nr: 0940055	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-28 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
disabilities of diabetes mellitus and/or arteriosclerotic 
heart disease with coronary artery disease.  

2.  Entitlement to service connection for residuals of 
partial colectomy with temporary colostomy for colonic 
diverticulitis with rupture, to include as secondary to the 
Veteran's service-connected disabilities.

3.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

4.  Entitlement to an effective date prior to November 24, 
1999, for the grant of service connection for post-operative 
radical prostatectomy due to prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to January 
1967 with wartime service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a  videoconference hearing from New Orleans, 
Louisiana in May 2009 to present testimony on the issues on 
appeal.  He submitted additional evidence at that time, with 
a waiver of RO consideration of that evidence.  The hearing 
transcript has been associated with the claims file.

The issues of service connection for hypertension and 
surgical residuals of partial colectomy, and the issue of an 
increased rating for diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran submitted a formal application for pension 
due to cancer of the prostate on February 16, 1995.  

2.  There was no communication by the Veteran or a duly 
appointed representative indicating intent to apply for 
service connection benefits for prostate cancer, or residuals 
thereof, prior to November 24, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to November 24, 
1999, for the grant of service connection for post-operative 
radical prostatectomy due to prostate cancer have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), describes the notification and duty to assist 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The intended 
effect of the implementing regulation is to establish clear 
guidelines regarding the timing and scope of assistance that 
VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159 (2009).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case, the facts are not in dispute.  
Resolution of the appeal is dependent upon the interpretation 
of the regulations pertaining to the assignment of an 
effective date associated with a grant of service connection, 
and the definitional parameters of what constitutes a claim 
for service connection.  Therefore, the Board concludes that 
no further action is required under the VCAA, since all 
evidence needed to adjudicate the claim is of record and 
before the Board.

Earlier Effective Dates

The record reflects that the Veteran was initially granted 
service connection for residuals of prostate cancer, presumed 
on the basis of herbicide exposure, effective November 24, 
2000.  Rating decision, March 2001.  The Veteran disagreed 
with the noncompensable rating assigned to this disability in 
May 2001.  Subsequently, in August 2003, the RO issued a 
rating decision finding clear and unmistakable error in the 
assignment of the effective date in question, and awarded an 
effective date one year prior to the initial award, i.e. the 
grant of service connection for residuals of prostate cancer 
was changed to November 24, 1999.  See Rating decision, 
August 2003 (finding, however, that despite this change in 
effective date, a compensable rating for this disability is 
not warranted prior to March 1, 2001, a determination which 
was subsequently affirmed by the Board in September 2004).  
The Veteran now appeals the assignment of the November 1999 
effective date for the grant of service connection.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2009).  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of service connection "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400. 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).   Notably, the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999). 

In the present case, the Veteran contends that the 
appropriate effective date for this award should be based 
upon a claim for service connection filed in February 1995, 
which he argues remained pending because the May 1995 
withdrawal noted in the claims file was not effective in the 
absence of a writing signed by the Veteran.  The Board duly 
acknowledges this contention, but finds instead that the 
original February 1995 application for benefits was explicit 
as to the Veteran's intent regarding the benefit sought, and 
as such, a determination in this case does not rest on 
whether any withdrawal of the February 1995 claim was 
effective.  

The February 1995 VA Form 21-526, Veteran's Application for 
Compensation or Pension included the following handwritten 
entry in box number 17, labeled "nature of sickness, disease 
or injuries for which this claim is made and date each 
began."  A column on the left side of the response provided 
in this entry states "s/c malaria[,] removal of cyst."  S/c 
is a common abbreviation within VA that is interpreted as 
service connection.  A separate right hand column states 
"Pension - cancer of prostate."  By making an explicit 
distinction between the conditions for which he sought 
service connection as opposed to that for which he sought 
pension, the Veteran demonstrated actual knowledge of a 
difference between the two types of benefits.  In this way, 
based upon the plain language of the application itself, the 
Veteran designated that with regard to his prostate cancer, 
this document was a claim for pension.    

While VA may accept a claim for compensation as a claim for 
pension, and vice versa, VA is not obligated to consider a 
Veteran's pension application as a claim for disability 
compensation.  Stewart v. Brown, 10 Vet. App. 15 (1997); see 
also 38 C.F.R. § 3.151 (2009).  Rather, VA must exercise 
discretion under the regulation defining a claim "in 
accordance with the contents of the application and the 
evidence in support of it."  Stewart at 18 (citing Willis v. 
Brown, 6 Vet. App. 433, 435 (1994)).  

To this end, the evidence shows that the February 1995 formal 
application was a claim for pension based upon prostate 
cancer.  A May 1995 notation from a VA computerized 
examination scheduling system states that the Veteran 
cancelled his scheduled VA examinations because he desired to 
withdraw his claim as he was currently working and did not 
want to proceed with his claim.  This notation may not 
constitute an effective withdrawal of the Veteran's claim.  
However, the notation is instructive on the basis of the 
reason the Veteran provided for his desire to withdraw his 
claims, specifically as current employment would have no 
bearing on entitlement to service connection, but could 
potentially preclude a claim for pension.  See, e.g., 38 
C.F.R. § 3.23(b) (2009) (stating that pension must be reduced 
by the amount of the countable annual income of a Veteran).  

Therefore, considering all of the evidence of record, the 
Board finds that the February 1995 application for benefits 
due to prostate cancer identified pension as the benefit 
sought with respect to this disability.  As such, the 
February 1995 application does not constitute a claim for 
service connection for prostate cancer.  Furthermore, VA did 
not receive any subsequent correspondence or medical evidence 
from the Veteran that can be construed as a formal or 
informal claim for service connection for prostate cancer 
until November 24, 2000.  Generally speaking,  the effective 
date of an award based on a claim for service connection of a 
given condition may not be earlier than the date of receipt 
of an application for service connection for that condition.  
38 U.S.C.A. § 5110(a).  Nonetheless, under the circumstances 
of this case, the current effective date for the award of 
service connection is November 24, 1999, in accordance with 
the provisions of 38 C.F.R. § 3.114 which allow an effective 
date up to one year prior to the date of receipt of a claim 
where eligibility for a benefit is based upon a preceding 
liberalizing change in governing law.  As such, the current 
effective date for the grant of service connection, one year 
prior to the date of receipt of claim therefore, is the 
earliest effective date allowed by law.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
effective date prior to November 24, 1999, for the grant of 
service connection for post-operative radical prostatectomy 
due to prostate cancer is not warranted. 


ORDER

An effective date prior to November 24, 1999, for the grant 
of service connection for post-operative radical 
prostatectomy due to prostate cancer is denied.


REMAND

The record reveals that additional notification and 
evidentiary development is required before the issues of 
entitlement to service connection for hypertension and 
residuals of partial colectomy, to include as secondary to 
the Veteran's service-connected disabilities, are ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2008).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

Initially, the Board notes that the Veteran was last afforded 
a VA examination to determine the severity of his service-
connected diabetes in October 2006.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of a veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale in this case, the 
Veteran has indicated that his condition has worsened since 
the date of the latest examination.  See, e.g., Board hearing 
transcript, May 2009; Veteran's statement, May 2008.  
Therefore, as the Board is unable to make an accurate 
assessment of the Veteran's current condition on the basis of 
the evidence currently of record, the Veteran must be 
afforded a contemporaneous examination.

Also, the Veteran now contends that his hypertension and 
residuals of partial colectomy are attributable to his 
service-connected disabilities in their entirety, to include 
both diabetes and arteriosclerotic heart disease.  Of 
particular import, the examination reports of record do not 
include an opinion as to the causal relationship, if any, 
between the Veteran's service-connected heart disease and the 
claimed conditions.  All relevant theories of entitlement 
must be addressed.  See Szemraj v. Principi, 357 F.3d 1370, 
1371 (Fed. Cir. 2004).  Therefore, the Board requires a new 
medical examination with associated opinion on these matters.  
The examiner is also requested to comment on the 
applicability of an Internet article submitted by the Veteran 
that describes comorbidity of diverticulitis with 
cardiovascular disease and diabetes.  

The Board further notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in July 2008.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Finally, adequate notice under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2009), 38 C.F.R. § 3.159 (2008), and relevant case 
law may not have been provided as it pertains to the claims 
for service connection.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Corrective notice should be provided.   

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in 
Dingess/Hartman, notify the Veteran of 
the information and evidence necessary 
to substantiate his claims for service 
connection for hypertension and 
residuals of partial colectomy, to 
include the rating criteria by which a 
disability granted service connection 
will be evaluated and how the effective 
date of that grant will be assigned.  

2.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran 
since July 2008.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
hypertension or residuals of partial 
colectomy with temporary colostomy for 
colonic diverticulitis with rupture.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is specifically requested 
to:
(a)  State all currently diagnosed 
hypertension or residual gastrointestinal 
disabilities, to include whether 
diverticulitis is currently present;
(b)  Opine whether any current disability 
identified above was incurred in or 
aggravated by active military service;
(c)  Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that hypertension was present 
within one year from discharge from 
active military service, i.e. prior to 
January 1968;
(d)  Opine whether it is at least as 
likely as not that any diagnosed 
hypertension, current diverticulitis, or 
residual gastrointestinal disability 
resulting from the January 2004 surgery 
was caused or permanently worsened by any 
service-connected disability;
(e)  Review and discuss the applicability 
of an Internet article submitted by the 
Veteran that describes comorbidity of 
diverticulitis with cardiovascular 
disease and diabetes.

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
diabetes mellitus, specifically to 
include the extent to which regulation of 
the Veteran's activities is required due 
to diabetes, if at all.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted.  The examiner 
must report all manifestations of the 
Veteran's diabetes mellitus in a legible 
report.

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


